DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-13 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 11/3/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/3/2020 is fully withdrawn.  Claims 6, 8, 10-12, directed to non-elected species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Jang (US 2012/0118533) in view of Kasai (US 2011/0259551).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A refrigeration cycle apparatus, comprising a refrigerant circuit which includes a compressor, a first heat exchanger, an expansion valve, and a second heat exchanger, and in which refrigerant circulates, the second heat exchanger including a first refrigerant flow path and a second refrigerant flow path, the first refrigerant flow path and the second refrigerant flow path being connected in parallel to the first heat exchanger via a branch portion, the first refrigerant flow path including a first end portion, and a second end portion located opposite to the first end portion, the refrigerant circuit further including a flow path switching device, a third refrigerant flow path connecting the first end portion and the compressor, and a fourth refrigerant flow path connecting the second end portion and the branch portion, the first refrigerant flow path and the second refrigerant flow path including one or more paths, respectively, a number of the paths of the first refrigerant flow path is-being larger than a number of the paths of the second refrigerant flow path, the flow path switching device including a first port connected with the third refrigerant flow path, a second port connected with the second refrigerant flow path, and a third port connected with the fourth refrigerant flow path, in the flow path switching device, the second port being configured to switch between a state in which the second port is connected to 
Jang as modified teaches an analogous structure to the claimed invention but lacks the specifics to reasonably teach “the refrigerant circuit further including a connecting flow path that connects the third port to the fourth refrigerant flow path, the third port being connected to the fourth refrigerant flow path through the connecting flow path, without connecting via the first refrigerant flow path and the second refrigerant flow path, the refrigerant circuit further including a four-way valve located between the flow path switching device and the compressor, in the third refrigerant flow path, and the first heat exchanger being an indoor heat exchanger, and the second heat exchanger being an outdoor heat exchanger.”
Thus a modification would not be obvious, and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAEL N BABAA/Examiner, Art Unit 3763         

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763